Citation Nr: 0507248	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased (compensable) evaluation for 
tinea versicolor.    

5.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD


William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1964 to July 1967, 
and from January 1971 to February 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
an August 2004 rating decision service connection for post-
traumatic stress disorder (PTSD), an issue previously on 
appeal, was granted by the RO and therefore is no longer 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Among records submitted by and on the veteran's behalf is a 
portion of a September 2003 favorable Social Security 
Administration (SSA) decision, along with a medical 
examination report used in conjunction with the SSA decision.  
The SSA decision that was received indicates that other 
clinical information was considered, including other medical 
records and a neurological examination report.  The claims 
file does not contain copies of the aforementioned records 
mentioned in the decision, and those records may be relevant 
to any of the veteran's several claims.  Further, the 
complete SSA decision is not of record, nor is there any 
indication that an attempt was made to obtain the decision. 

The RO should obtain the complete administrative decision 
pertaining to the veteran's SSA claim and all underlying 
medical records used by SSA in the favorable decision.  See 
Voerth v. West, 13 Vet. App. 117, 121, (1999), (holding that 
duty to assist, then under 38 U.S.C. § 5107(a) (the 
predecessor duty-to-assist authority prior to enactment of 
section 5103(a) includes "the responsibility of VA to obtain 
any relevant records from the [SSA]");Baker v. West, 11 Vet. 
App. 163, 169 (1998) (holding that when VA is put on notice 
of SSA records prior to issuance of final decision, Board 
must seek to obtain records pursuant to section 5107(a) duty 
to assist); Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight); Murincsack v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (concluding that VA 
had duty to obtain SSA records when it had actual notice that 
the veteran was receiving SSA benefits).  See also Miller v. 
Principi, No. 02-1976, slip op. (U.S. Vet. App. Jan. 11, 
2005) (a nonprecedential decision) where the court held that 
in light of evidence indicating the appellant may have been 
receiving SSA benefits based on the veteran's earnings, VA 
was obligated to have attempted to obtain SSA records 
pursuant to its statutory duty to assist under section 
5103A).  

In consideration of the foregoing, this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003). The RO 
should ensure that the veteran has 
been properly advised of (a) the 
information and evidence not of 
record that is necessary to 
substantiate her claim, (b) the 
information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.   

2.  The RO should contact the SSA and 
request that it provide documentation of 
the veteran's award of SSA benefits and 
copies of all records developed in 
association with the award.  

3.  The RO should then readjudicate the 
veteran's claims on appeal. If the 
benefit sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case. The veteran should 
be given the opportunity to respond to 
the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
________________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




